The majority opinion presents the anomalous situation of the principal being held liable for unlawful and unauthorized acts during the paid life of his surety bond and his paid surety being determined not liable for the same expenditures.
Taylor, who was held liable by the trial court, was the duly qualified and acting Bank Commissioner of this State, and as such executed a bond which was signed by appellee surety company in the principal sum of $5,000, conditioned that Taylor "shall well, truly and faithfully disburse appropriations of said office according to laws governing same, etc." Apparently, Taylor unlawfully withdrew, as salary, the aggregate sum of $2,125 during the life of appellee's suretyship; therefore should be held liable therefor.
The majority holding is anomalous in that it holds that the act of the Legislature appropriating $1,000 per annum as extra salary to Taylor as supervisor of building and loan associations is void, when applied to Taylor, being prohibited by 23, article 19, of the Constitution of 1874 as follows:
"No officer of this State, nor of any county, city or town, shall receive, directly or indirectly, for salary, fees and perquisites more than five thousand dollars net profits per annum in par funds, and any and all sums in excess of this amount shall be paid into the State, county, city or town treasury as shall hereafter be directed by appropriate legislation;" and yet it determines that the surety is not liable because of the protection of said appropriation act. Just how or why an act of the Legislature may be unconstitutional and void as to one person *Page 317 
and valid and binding as to others, is not pointed out in the opinion. My conception of the law is that an act of the Legislature which is determined to be unconstitutional and void is so even when applied to a paid surety company. Apparently Taylor cannot deny his liability for the withdrawals because the appropriation act awarding it is unconstitutional and void; he is in the same position he would have been had there been no appropriation act. A fortiori the surety company is likewise liable because the appropriation act is unconstitutional and void and can not be pleaded in defense or as lawful authority for such acts or in justification of such unlawful disbursements.
The crux of the majority opinion seems to be that, since 4 of act 781 of 1923 provides for liability against the surety only when "no appropriation," has been made by the Legislature; that, when such appropriation is made, even though unconstitutional and void, it is full protection to the paid surety. No authority is cited in support of the holding thus stated. The majority overlooked the fact that there has been no valid appropriation in this case; therefore "no appropriation." The Legislature of this State is without power or authority to make such appropriation because in conflict with the constitutional provision heretofore quoted. The status is just this: This money was disbursed by and to Taylor without a valid appropriation authorizing it. Therefore, there is "no appropriation" in the eyes of the law. It is an elementary principle of law that ignorance thereof excuses no man, and I know of no authority to the contrary. Until now, it has had full application by this court. It ought to be now said that ignorance of the law excuses no man or corporation. Under this view the Surety Company knew these disbursements were being made by and to Taylor without valid appropriation therefor. It is almost the universal rule that an unconstitutional statute is no law and is wholly void. Cohn v. Virginia, 6 Wheat. 264. And that in legal contemplation it as ineffectual as if it had never been passed. Louisiana v. Pillsbury, 105 U.S. 78. And such unconstitutional statute affords no protection to any one. Huntington v. *Page 318 
Worthen, 120 U.S. 97, 7 S. Ct. 469. And no courts are bound to enforce it. United States v. Realty Co.,163 U.S. 427, 16 S. Ct. 1120. For authority generally on the subject, see 6 R.C.L., page 117.
In conformity to the law, this case should be reversed and remanded.
I am authorized to say Mr. Justice Humphreys agrees with the views here expressed.